

115 HRES 507 IH: Expressing support for the designation of September 2017 as “National Campus Sexual Assault Awareness Month”.
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 507IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Ms. Norton (for herself, Ms. Moore, Ms. Clarke of New York, and Ms. Rosen) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of September 2017 as National Campus Sexual Assault Awareness Month.
	
 Whereas colleges and universities are now receiving students for the academic year; Whereas 1 in 5 women is sexually assaulted in college, with little or no change to this high rate annually;
 Whereas freshmen and sophomores in college are at a greater risk of being sexually assaulted than juniors or seniors;
 Whereas 19 percent of college women and 6 percent of college men will be victims of sexual assault over the course of their undergraduate careers;
 Whereas 3 in 4 lesbian, gay, bisexual, and transgender (LGBT) college students have experienced sexual harassment and 9 percent of LGBT college students have experienced sexual assault;
 Whereas the Centers for Disease Control and Prevention warns that both middle school and high school students are increasingly experiencing sexual harassment, sexual assault, or sexual violence, with 30 percent of female sexual assault victims reporting that they were first attacked between the ages of 11 and 17;
 Whereas many college students are victims of incapacitated assault, in which they are sexually assaulted while drugged, drunk, passed out, or otherwise incapacitated;
 Whereas these victims often know their attackers; Whereas less than 5 percent of rapes and attempted rapes of college students are reported to campus authorities or local law enforcement;
 Whereas college sexual assault victims are likely to tell someone they know, most often a friend, about their victimization experience;
 Whereas 40 percent of college sexual assault survivors feared reprisal by the perpetrator; Whereas less than 5 percent of college men account for 90 to 95 percent of the rapes on college campuses;
 Whereas many college sexual assault victims fear poor treatment by campus or law enforcement authorities, or even lack knowledge of the reporting process;
 Whereas approximately 8 percent of colleges and universities still do not allow confidential reporting of sexual assaults to campus authorities;
 Whereas 21 percent of colleges and universities provide no sexual assault response training for members of their faculty and staff;
 Whereas more than 30 percent of colleges and universities do not provide any sexual assault training for students;
 Whereas approximately 41 percent of colleges and universities have not conducted a single sexual assault investigation in the last 5 years;
 Whereas more than 90 percent of colleges and universities state that sexual assault victims on their campuses have access to community victim assistance and advocacy programs, yet only 51 percent of the colleges and universities reported utilizing these services in their team approach;
 Whereas most colleges and universities fail to provide access to a specially trained Sexual Assault Nurse Examiner (SANE);
 Whereas law enforcement officials at 30 percent of colleges and universities receive no training on how to respond to reports of sexual violence;
 Whereas more than 70 percent of colleges and universities do not have protocols regarding how the institution and local law enforcement should work together to respond to sexual violence;
 Whereas 33 percent of colleges and universities failed to provide training to dispel rape myths to persons adjudicating sexual assault claims; Whereas 43 percent of the Nation’s largest colleges and universities have students assisting in adjudicating sexual assault cases, which creates privacy and conflict of interest concerns;
 Whereas 22 percent of colleges and universities allow athletic department oversight of sexual violence cases involving student athletes;
 Whereas more than 10 percent of colleges and universities do not have a Title IX coordinator, as required by Federal law;
 Whereas many college sexual assault victims experience confusion over how to report a sexual assault, confusion over acceptable standards of sexual conduct and definitions of rape and sexual assault, and fear of punishment for activities preceding some sexual assaults, such as underage drinking;
 Whereas only 16 percent of colleges and universities reported conducting confidential climate surveys regarding behaviors that constitute or are associated with sexual assault;
 Whereas only 22 percent of colleges and universities provide sexual violence training targeted at the Greek system and only 37 percent provide training targeted at student athletes;
 Whereas 21 percent of the Nation’s largest private colleges and universities reported not independently investigating all claims of sexual assault that they conveyed to the Department of Education;
 Whereas only 10 to 25 percent of the perpetrators of college sexual assaults were permanently expelled;
 Whereas only 10 percent of reported college rape cases result in criminal charges against the defendant;
 Whereas victims of campus sexual assaults are more likely to make changes in their lives, such as changing a college major, changing campus housing, dropping a class, and seeking psychological counseling, as a result of the victimization;
 Whereas over 90 percent of colleges and universities do not have an affirmative consent policy regarding sexual relations; and
 Whereas September 2017 is an appropriate month to designate as National Campus Sexual Assault Awareness Month: Now, therefore, be it  That the House of Representatives supports the designation of National Campus Sexual Assault Awareness Month.
		